Proceeding pursuant to CPLR article 78 to review two determinations of the respondent New York City Transit Authority, Transit Adjudication Bureau, both dated February 11, 1993, which denied the petitioner’s requests to vacate default judgments issued by the respondent upon findings that the petitioner had on two different occasions entered the premises of the New York City Transit Authority without paying his fare, and imposed fines.
Adjudged that the determinations are confirmed, and the proceeding is dismissed on the merits, with costs.
The Hearing Officer found that the petitioner’s defense of mistaken identity was not credible and that the petitioner failed to establish reasonable cause for his defaults. A review of the record establishes that the determinations were supported by substantial evidence (see, Matter of Reape v Gunn, 154 AD2d 682; Matter of Sieh v New York City Tr. Auth., 191 AD2d 279). Bracken, J. P., Rosenblatt, Krausman and Gold-stein, JJ., concur.